Case 3:20-cv-01838-JAM Document 1-1 Filed 12/10/20 Page 1 of 2

C Vogt
80 Fair St #109
Norwalk, CT 06851

RECEIVED 472 266 1792
DEC 1 0 2020 203 919 4934
va Carolvogt31@qmail.com

 

i a/ & lav

US Supreme Court
District of Connecticut
915 Lafayette Boulevard
Bridgeport, CT 06604

To whom it may concern:

I would like to submit this form, with the application to proceed in District
Court without prepaying Fees or Costs to the Federal Court. It is a
complaint regarding President Donald John Trump from pardoning himself,
his three children, Ivanka Trump, Donald John Trump Jr, and Eric Trump,
son in law, Jared Kushner, and personal attorney, Rudolf Giuliani: there are
no grounds to exempt the above said parties, except for avoiding federal
persecution.

As well, I question President Trump’s mental, and psychological, status.
Upon viewing the news reports on various networks, Trump has no
conceptual ability of actually see what is going on the world. Trump, to me,
is acting as Adolf Hitler, during his days in power: the same actions — such
as direct communication with the people (hitler’s way is public speeches
and radio, against Jewish and non-Jewish people), while Trump had public
speeches at his rallies, dividing people in demonstrations against police,
undocumented aliens, even hurricane damage in Puerto Rico.
Case 3:20-cv-01838-JAM Document 1-1 Filed 12/10/20 Page 2 of 2

| would like to thank you in this matter. Right now | hope your office can
help me in one way or another.

C Vogt

a a,
